                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-00308-CMA-MJW

LONNIE FAILS, and
RICHARD SELL

       Plaintiff,

v.

PATHWAY LEASING LLC, a Colorado limited liability company,
MATTHEW HARRIS, and
CARGILL MEAT LOGISTICS SOLUTIONS, INC., a Kansas corporation registered to
conduct business in Colorado,

       Defendants.


        ORDER DENYING JOINT MOTION TO APPROVE SETTLEMENT
______________________________________________________________________

       This matter comes before the Court pursuant to the parties’ Joint Motion for

Approval of FLSA Settlement and Stipulation of Dismissal of Settled Claims with

Prejudice. (Doc. # 37.) For the reasons set forth below, the Court denies the motion.


                                  I.      BACKGROUND

       Lonnie Fails and Richard Sell (“Plaintiffs”) initiated the instant Fair Labor

Standards Act (“FLSA”) action on February 7, 2018. (Doc. # 1.) Plaintiffs’ wage dispute

arises out of contracts into which Plaintiffs entered with Defendants. Specifically,

Plaintiffs entered into an agreement with Defendant Cargill Meat Logistics Solutions,

Inc. (“Cargill”) to transport freight by motor vehicle to Cargill customers. In order to
perform their duties under their contract with Cargill, Plaintiffs used vehicles leased from

Defendant Pathway Leasing, LLC (“Pathway”). Accordingly, Plaintiffs executed both an

equipment lease with Pathway and Plaintiffs also executed “Payment Authorizations” to

Pathway, “pursuant to which Cargill remitted the Plaintiffs’ weekly payments, referred to

in trucking industry parlance as ‘settlement compensation,’ to Pathway which would

then take deductions for various line items and remit the remainder of the settlement

compensation to the Plaintiff[s].” Plaintiffs allege that they were subjected to improper

deductions by Pathway, which “caused the Net Settlement Payment ultimately remitted

to them by Pathway to amount to less than the applicable minimum wage, in violation of

the [FLSA].” Plaintiffs seek to “represent a putative collective of individuals who entered

into an agreement with Cargill to transport freight by motor vehicle with a vehicle leased

from Pathway and who executed a Payment Authorization to Pathway.” (Doc. # 37 at 2.)

       Additionally, the parties dispute Cargill’s liability for alleged federal wage

violations due to Pathway’s deductions from Plaintiff’s settlement compensation.

Plaintiffs allege that they were jointly employed by Cargill and Pathway, yet Cargill

argues that Plaintiffs were not its employees but actually independent contractors.

Finally, the parties also dispute the proper method to calculate damages. Specifically,

the parties dispute the number of hours Plaintiffs actually worked and whether

Defendants’ alleged violations were willful. (Doc. # 37 at 3.)

       However, the parties have agreed that the “difficulty and cost of completing

discovery on the merits of Plaintiffs’ claim and the substantial risk of proceeding with

such a costly process . . . weigh in favor of resolving the Parties’ disputes before


                                              2
additional discovery is necessary.” (Doc. # 37 at 3–4.) As a result, the parties

participated in mediation and reached a settlement agreement that “will affect only the

claims of those Plaintiffs who elect to file a valid Claim Form in order to receive their

share of the Settlement, not those who choose not to participate for whatever reason.” If

a plaintiff decides not to accept the parties’ settlement, the plaintiff “can simply do

nothing and retain all their rights to pursue their own action if they wish.” (Id. at 6.) In the

instant motion, the parties request this Court’s approval of their settlement agreement.

                             II.    SETTLEMENT APPROVAL

       The parties correctly observe that “[a]t least one Court in this District has held

that FLSA settlements do not require court approval, absent special circumstances.” (Id.

at n.1) (citing Ruiz v. Act Fast Delivery of Colo., Inc., No. 14-cv-00870-MSK-NYW, ECF

No. 132 (D. Colo. Jan. 9, 2017)). In Ruiz, Chief Judge Krieger, reasoning that “nothing

in the text of the FLSA expressly requires court review and approval of settlements,”

joined with other courts which have held “that an FLSA claim that is genuinely disputed

by the employer may be compromised via private settlement between the parties, and .

. . such settlement will be legally effective regardless of whether [the settlement is]

submitted to or approved by the trial court.” Id. at 2, 6 (citing Martin v. Spring Break ’83

Prod., LLC, 668 F.3d 247, 255 (upholding district court’s validation of a private FLSA

settlement where a bona fide dispute as to liability existed)); see, e.g., Oldershaw v.

DaVita Healthcare Partners, Inc., 255 F. Supp. 3d 1110, 97 Fed. R. Serv. 3d 1547 (D.

Colo. 2017) (noting that in light of the “increased autonomy that plaintiffs in a [FLSA]

‘collective action’ have, this Court and others have begun to question whether


                                               3
settlements of ‘collective action’ claims should require court approval, or whether they

should be treated as would a settlement in any other action with multiple plaintiffs.”);

Martinez v. Bohls Bearing Equip. Co., 361 F. Supp. 2d 608 (W.D. Tx. 2005) (holding

that private settlements of FLSA rights are enforceable without judicial review in some

circumstances).

       Rather than being statutorily mandated, the practice of seeking court approval for

all FLSA settlements is rooted in an 11th Circuit decision, which held that “there is only

one context in which compromises of FLSA back wage or liquidated damage claims

may be allowed: a stipulated judgment entered by a court which has determined that a

settlement . . . is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” Id. at 2 (quoting Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

1355 (11th Cir. 1982)). However, courts have recently observed that “the Lynn’s Food’s

requirement for judicial approval of voluntary settlements was driven by its facts – the

employer overreached the employees in inducing them to settle unasserted and

unevaluated claims for a small amount of money.” Id. at 4 (citing Martinez, 361 F. Supp.

2d at 627). In fact, the employees at issue in Lynn’s Food were “largely unaware of the

fact that they had rights under the FLSA, and had not been advised by an attorney

before signing the agreements; indeed, many did not speak English.” Id. (citing

Martinez, 361 F. Supp. 2d at 628). Therefore, the 11th Circuit’s holding pertains

specifically to the settlement of what did not amount to a bona fide dispute.

       The limited prohibition on FLSA settlements that are made in the absence of a

bona fide dispute is supported by Supreme Court precedent. However, the same


                                             4
precedent indicates that settlement restrictions ought to remain limited. For instance, in

Brooklyn Savings Bank v. O’Neil, 342 U.S. 697 (1945), the Supreme Court

distinguished between impermissible waivers of FLSA rights and settlements of bona

fide disputes. The Court found that where an

       employer and employee attempted by means of release to waive the right
       to the basic statutory minimum [compensation] as well as the right to
       liquidated damages . . . [the] attempted release and waiver of rights under
       the Act was absolutely void . . . [However] [o]ur decision . . . has not
       necessitated a determination of what limitation, if any, [the FLSA] places on
       the validity of agreements between an employer and employee to settle
       claims arising under the Act if the settlement is made as the result of a bona
       fide dispute between the two parties, in consideration of a bona fide
       compromise and settlement.

Id. at 713–714 (emphasis added). As such, the Supreme Court left open the question of

whether private settlements of bona fide disputes regarding a defendant’s liability for an

alleged FLSA violation are permissible. Martinez, 361 F. Supp. 2d at 621; see also D.A.

Schulte, Inc. v. Gangi, 328 U.S. 108, 114 (1946) (leaving open “possibility of

compromises in . . . situations . . . such as a dispute over the number of hours worked

or the regular rate of employment.”).

       Therefore, the 11th Circuit’s Lynn’s Food holding is correct to the extent that it

followed the Supreme Court’s instruction that settlements of non-bona fide disputes are

invalid. It is analytically erroneous, however, to rely on Lynn’s Food’s reasoning to

extend settlement restrictions to bona fide settlements which—as the Supreme Court

recognized—are qualitatively distinct. See Brooklyn Sav. Bank, 342 U.S. at 714.

Moreover, as Chief Judge Krieger noted in Ruiz, although “[t]here may be a small

number of employers who will resort to subterfuge, misdirection, or coercion to


                                             5
improperly induce employees into surrendering their FLSA rights,” which both the 11th

Circuit and the Supreme Court agree to be prohibited, “the correct solution to address

such a narrow problem is not an overbroad rule requiring all FLSA settlements to

receive judicial review and approval” as Lynn’s Food suggests. Ruiz, No. 14-cv-00870,

ECF No. #132 at 5. This Court agrees with Chief Judge Krieger that, in such instances,

the proper remedy is “the same remedy used in literally every other context where a

settlement is claimed to be coercive, deceptive, or overreaching: upon a proper showing

by the employee, the court may set aside the settlement contract and restore the

employee’s right to seek his or her FLSA remedies directly.” Id. at 6.

       The logical dissonance of burdening the settlement process of bona fide FLSA

disputes with judicial review is further evidenced by the particular nature of FLSA

claims. Specifically, the “peculiar opt-in nature of an FLSA collective action anticipates

that all of those parties who settle are actively participating and are represented by

counsel.” Id. at 5. Therefore, there is little justification to include FLSA settlements in the

narrow range of settlements that require court approval. Id. That range includes

settlements in class actions under Fed. R. Civ. P. Rule 23 and settlements involving

infants or incompetent individuals. Id. In such cases, “judicial review of compromises is

necessary because the parties affected – the class members or the incompetent

persons – are not directly before the court nor have they necessarily participated in the

decision to settle.” Id. FLSA claims, by contrast, are analogous to the broad range of

settlements that do not require judicial review such as claims under Title VII, the ADA,




                                               6
and other statutes designed to protect employees against oppression or discrimination.

Id.

       Finally, it is unlikely that Congress intended courts to review bona fide dispute

settlements. In fact, restrictions on private settlement of bona fide disputes cause

       [j]udicial caseloads, as well as the workload of the Wage and Hour
       Administration [to] be swamped with unnecessary disputes, many dubious
       and with little evidence, that [cannot] be finally settled without approval
       from either a court or the Secretary of Labor. This surely cannot be what
       was intended by Congress when the FLSA was passed. In fact, less than
       ten years after the passage of the FLSA, Congress amended the statute
       to provide for compromises of then-existing claims involving bona fide
       disputes. Though Congress could have made the express availability of
       such compromises prospective rather than purely retrospective, it did not
       prohibit such compromises.

Martinez, 361 F. Supp. 2d at 630–631. Therefore, in light of the conflict between judicial

review of bona fide disputes and the congressional intent embodied by the FLSA, it is

unsurprising that “[n]o court other than the Eleventh Circuit has expressly held that

[private settlement of an FLSA dispute] is prohibited.” Id. at 631.

       Accordingly, this Court joins with Chief Judge Krieger in concluding that judicial

review of bona fide FLSA disputes is not required. However, review of FLSA

settlements is still available in certain circumstances. Where, for example, not all opt-in

plaintiffs can be contacted to obtain consent to a settlement agreement or where a party

alleges that an agreement does not actually pertain to a bona fide dispute—which is to

say that there is evidence of malfeasance or overreaching in obtaining a settlement

agreement—this Court will scrutinize the purported settlement. See Ruiz, 14-cv-00870,

ECF No. #132 at 7; Martinez, 361 F. Supp. 2d at 631 (limiting holding to settlements of

bona fide disputes).

                                             7
         In the instant case, it does not appear that there is a defect in either the

settlement agreement itself or in the settlement process that would require an inquiry as

to whether the dispute is bona fide. See (Doc. # 37.) Therefore, the Court is not required

to review the merits of the settlement agreement, and the parties may no longer wish for

the Court to do so. If that is the case, they need only advise the Court that all claims

have been resolved and that they desire to dismiss the case or close it. The parties

would then proceed with enforcement of their settlement contract. Ruiz, No. 14-cv-

00870, ECF No. #132 at 6.

                                     III.   CONCLUSION

         In consideration of the foregoing, the Court ORDERS that the Joint Motion for

Approval of FLSA Settlement and Stipulation of Dismissal of Settled Claims with

Prejudice (Doc. # 37) is DENIED. It is

         FURTHER ORDERED that within 45 days of the date of this Order, the parties

shall:

         1. Request that the case be closed or all claims dismissed with prejudice

            premised upon an express representation that all plaintiffs, both named and

            those who have opted-in, have resolved their claims against Defendants. If

            not all claims are settled, then specify those to be tried; or




                                                8
2. Request review of a settlement agreement based on reasons set forth in this

   order.



DATED: November 19, 2018


                                       BY THE COURT:


                                       _____________________________
                                       CHRISTINE M. ARGUELLO
                                       United States District Judge




                                   9
